Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protruded portion (15 of figure 4B) extends along a base portion of the shank (113 of figure 4B) must be shown or the features canceled from the claim 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8 the term "substantially" renders the claims indefinite. The addition of the word "substantially” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  To overcome the rejection, the word “substantially” should be deleted.
Claims 2-7 and 9-17, each requires all the limitations of claims 1 and 8 respectively, therefore also subjected to the same ground of rejection.
In re claims 3 and 7, the recitations “a density profile” and “a second density profile” render the claims indefinite.  The specification does not disclose what is the density profile and thus making the language unclear.   To advance prosecution, a density profile is being interpreted as the thickness or width of a structure.
In re claims 12-13 the term "generally" renders the claims indefinite. The addition of the word "generally” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  To overcome the rejection, the word “generally” should be deleted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 (as best understood) are rejected under 35 U.S.C. 102(a1) as being anticipated by Freeland (USPN. 7,637,255 B1 – hereinafter Freeland).
Freeland discloses all of the structural as claimed a hitch bar comprising:
a vertical portion (34 of figure 4);
a transition portion (36) connected to the vertical portion; and
a horizontal portion (32) connected to the transitional portion and positioned at an
opposite end of the vertical portion; and
a protruded portion ((230) figures 4 and 11 combine) attached to the horizontal portion, the protruded portion having a profile oriented at a substantially perpendicular angle relative to the
horizontal portion, the profile providing a zone (240/244) of distributing a load along the horizontal portion.
In re claim 2, Freeland discloses the protruded portion further includes an opening (240).
In re claim 3 (as best understood), Freeland discloses the protruded portion having a certain thickness.
In re claim 4, Freeland discloses a slot (hitch receiver 246) integrated with the protruded
portion extending along the horizontal portion.


s 8-11 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Angel (USPN. 9,193,234 B1 – hereinafter Angel).
	Angel discloses all of the structure (figure 2) as claimed, a hitch bar comprising:
a vehicle attachment member (12) capable of selective engagement with a towing
vehicle;
a shank (16) extending from the vehicle attachment member, the shank having a
length;
a guide member (figures 1-2) positioned in and extending at least a portion of the length of
the shank; and
a protruded portion (corresponding structure 18) attached to the vehicle attachment member, the protruded portion having a profile oriented at a perpendicular angle relative to the vehicle attachment member, the profile distributing a load along with vehicle attachment member.
In re claim 9, Angel discloses he protruded portion includes a V-shape (figure 4) relative from the vehicle attachment member.
In re claim 10, Angel discloses the protruded portion includes an elevated shape to an apex (figures 4 and 6) relative from the vehicle attachment member.
In re claim 11, Angel discloses the protruded portion further includes a blended
Profile (figure 2 shows the upper portion of 18 has a blended profile).
In re claim 16, Angel discloses the protruded portion is positioned in
proximity to the vehicle attachment member.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Freeland as applied to claims 1-4 and further in view of Weipert et al. (USPUB. 2013/0020784 A1 – hereinafter Weipert et al.)
	In re claim 5, Freeland is disclosed above the does not explicitly teach a slotted opening integrated with the horizontal portion providing additional zone of distributing a load along the horizontal portion.
	Weipert et al. [para 0066] teaches a slotted opening integrated with the horizontal portion (88 of figures 13-14) in order to distribute part of the trailer’s hitch weight from the towing vehicle’s rear axle to the towing vehicle’s front axle and to the trailer’s axles, thus providing greater stability during towing.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the hitch device of Freeland to include the slotted opening of the horizontal portion as taught by Weipert et al., for the reasons set forth above.

In re claims 6-7 (as best understood), Freeland is disclosed above the does not explicitly teach:
a cross member in the transitional portion having a second thickness;
	Weipert et al. teaches a cross member in the transitional portion having a second thickness (118 of figures 15-17) so as to add strength and stability to the hitch device.


In re claim 7, modified Freeland as disclosed above meets all of the claimed limitations.


Allowable Subject Matter
         Claims 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim, any intervening claims and overcoming claims and drawing objections. 

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/TONY H WINNER/               Primary Examiner, Art Unit 3611